Per Curiam.
The plaintiff Frances Muszynski was injured, while riding in an automobile along Clinton Place in the city of Newark, in a collision which occurred between that car and an auto truck belonging to the defendant. She brought suit to recover compensation for the injuries thus received, claiming that the collision was the result of the carelessness of the de-' fendant. Her husband joined her, seeking to recover compensation' for medical expenses incurred by reason of his wife’s injuries, and for compensation for the loss of her services. The trial resulted in a verdict in favor of the plaintiffs, the jury awarding Mrs. Muszynski'$600 and her husband $250.
The contention of the plaintiffs before us is that these awards are grossly inadequate. Our examination of the testimony leads us to the conclusion that this contention is well founded, and that because of the inadequacy of the verdicts a new trial should be directed.
The rule to show cause will be made absolute.